Per Curiam,
Nothing could be more clear, or more correct, than the charge of the learned court below to the jury on all the legal aspects of the contention between the parties. The same is true as to the charge upon the facts, and the only real question before this court is, whether there was sufficient evidence of the defendant’s intervention, and direction of the mining, to warrant the court in leaving to the jury the question whether that mining caused the plaintiff’s injury. After having read the testimony on that subject, we think it was not only sufficient to justify the court in submitting the question to the jury, but that the jury did perfectly right in finding their verdict for the plaintiff. The defendant was the owner of the mine, he received the royalty for the coal taken out, it was his interest to have as much coal taken out as was possible, and he did give frequent and explicit directions as to taking coal from the pillars and supports of the mine. Harry Mann, who was conducting the mining operations, testified that Thompson was there very often giving directions especially about taking out the coal. “He said he wanted all the available bushels that could be got out of there, that we were leaving too much coal in the hill. Q. Well were you leaving too much in ? A. No, sir; if we hadn’t left this coal the place would have come in altogether. If you don’t leave a rib in the first place you can’t never put it in after you take it out.” The witness further *146said that in pursuance of the defendant’s direction they took coal from the ribs until the mine “ shut in,” and that Kistler’s property was just above this. There was much other testimony of the defendant’s active intervention, and that his agent, Led-beater, also gave instructions on the same subject, which were followed. We think it would have been serious error to withdraw the case from the jury with a binding instruction for the defendant, and that both the charge and verdict were entirely correct.
Judgment affirmed.